


110 HR 5189 IH: To establish the Orange Juice Promotion and Production

U.S. House of Representatives
2008-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5189
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2008
			Mr. Meek of Florida
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To establish the Orange Juice Promotion and Production
		  Improvements Trust Fund.
	
	
		1.Orange Juice Promotion and
			 Production Improvements Trust Fund
			(a)EstablishmentThere is hereby established within the
			 Treasury of the United States a trust fund to be known as the Orange Juice
			 Promotion and Production Improvements Trust Fund (hereinafter in this section
			 referred to as the Trust Fund), consisting of such amounts as
			 may be transferred to the Trust Fund under subsection (b) and any amounts as
			 may be credited to the Trust Fund under subsection (c)(2).
			(b)Transfer of
			 amountsThe Secretary of the Treasury shall transfer to the Trust
			 Fund out of the general fund of the Treasury of the United States amounts
			 determined by the Secretary of the Treasury to be equivalent to the amounts
			 received into such general fund that are attributable to 15 percent of the duty
			 received as of September 30 of each year on articles under headings 2009.11.00
			 through 2009.19.00 of the Harmonized Tariff Schedule of the United
			 States.
			(c)Investment of
			 Trust Fund
				(1)In
			 generalIt shall be the duty of the Secretary of the Treasury to
			 invest such portion of the Trust Fund as is not, in the Secretary's judgment,
			 required to meet current withdrawals. Such investments may be made only in
			 interest-bearing obligations of the United States or in obligations guaranteed
			 as to both principal and interest by the United States. For such purpose, such
			 obligations may be acquired on original issue at the issue price or by purchase
			 of outstanding obligations at the market price. Any obligation acquired by the
			 Trust Fund may be sold by the Secretary of the Treasury at the market price.
				(2)Interest and
			 proceeds from sale or redemption of obligationsThe interest on,
			 and the proceeds from the sale or redemption of, any obligations held in the
			 Trust Fund shall be credited to and form a part of the Trust Fund.
				(d)Availability of
			 amounts from Trust FundFrom
			 amounts available in the Trust Fund (including any amounts not obligated in
			 previous fiscal years), the Secretary of Agriculture is authorized to provide
			 grants to entities in the United States established for the generic promotion
			 of orange juice in the United States market. The Secretary shall provide such
			 grants only to entities that themselves provide funds on a matching basis. Such
			 grants shall be provided for programs or projects that do one or more of the
			 following:
				(1)Assist United States producers of oranges
			 produced for juice processing in the generic promotion and development of the
			 orange juice market.
				(2)Assist United
			 States producers of oranges produced for processing in the research of
			 production improvements.
				(e)Reports to
			 CongressThe Secretary of the Treasury, in consultation with the
			 Secretary of Agriculture, shall prepare and submit to Congress an annual report
			 on the financial condition and the results of the operations of the Trust Fund,
			 including a description of the use of amounts of grants provided under
			 subsection (d), during the preceding fiscal year and on its expected condition
			 and operations during the next fiscal year.
			
